The remittitur should be so amended as to award in terms two separate bills of costs to the appellants in order to give effect to the decision of the court as made and intended to be expressed. But so much of the motion as asks that this court further amend the remittitur so as to give leave to said appellants respectively to apply to the trial court to award an extra allowance of costs is denied, without considering the merits of the application, for the reason that the understanding of this court is that when it awards to a party costs in the trial court the award carries with it not only the taxable costs and taxable disbursements, but such further sum (if any) by way of an extra allowance as that court, in the exercise of a sound discretion, may award.
The remittitur should be amended in accordance with this memorandum, with ten dollars costs, and to that end the Supreme Court is requested to return the remittitur to this court.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Motion granted in accordance with memorandum. *Page 289